Citation Nr: 0930154	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for VA examinations scheduled in 
conjunction with his claim for an increased rating (and 
necessary to determine whether he is entitled to an 
increase); good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 30 percent 
for anxiety disorder must be denied because he failed 
(without good cause) to report for VA examinations scheduled 
to determine his entitlement to this benefit.  38 C.F.R. 
§§ 3.326(a), 3.655 (2008); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (June 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The Veteran's folder has been rebuilt, a May 2008 letter was 
Vazquez content compliant, as the Veteran received 
essentially full notice of what was needed to substantiate 
the claim for increase, and advised as to what types of 
evidence to submit.  The claim was then readjudicated.  See 
August 2008 and January 2009 supplemental statements of the 
case.

The RO has obtained all pertinent and identified records, and 
all evidence constructively of record has been secured.  VA 
scheduled the Veteran for examinations in April 2007 and 
December 2008.  VA's duty to assist is met.

Evidence, Criteria and Analysis

To assist the Veteran with the development of evidence to 
support his claim seeking an increased rating for anxiety 
disorder, the RO arranged for him to be scheduled for VA 
examinations in April 2007 and December 2008.  The Veteran 
failed, without giving cause, to report for such 
examinations.

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655. Examples of good cause include, 
but are not limited to, the appellant being ill or 
hospitalized or the death of an immediate family member.  Id.

The record clearly shows that the Veteran failed, without 
good cause, to report for the scheduled VA examinations.  He 
was provided appropriate notice of the consequence of failure 
to report.  Neither he nor his representative has alleged any 
good cause for the failure to report.  As the instant claim 
is a claim for increase, 38 C.F.R. § 3.655 (b) mandates that 
it must be denied.  38 C.F.R. § 3.655 is dispositive in this 
matter.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

A rating in excess of 30 percent for anxiety disorder is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


